Exhibit 10.29

DEERFIELD PARTNERS, L.P.

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

December 20, 2016

Dynavax Technologies Corporation

2929 Seventh Street, Suite 100

Berkeley, CA 94710-2753

Attention: General Counsel

Ladies and Gentlemen:

Reference is hereby made to that certain Note Purchase Agreement, dated as of
October 26, 2016 (the “Note Purchase Agreement”), by and between DYNAVAX
TECHNOLOGIES CORPORATION, a Delaware corporation (the “Borrower”), the
purchasers party thereto from time to time, and DEERFIELD PARTNERS, L.P., as
collateral agent (the “Collateral Agent”).  Capitalized terms used but not
defined herein shall have the meanings given to them in the Note Purchase
Agreement.

The Borrower has advised the Collateral Agent that it desires to terminate, and
desires for it and the other Credit Parties to be discharged and relieved from
their obligations to the Collateral Agent and Purchasers under, the Credit
Documents, including the Note Purchase Agreement, other than obligations of the
Borrower and the other Credit Parties in favor of the Purchasers and the
Collateral Agent under the indemnification and expense reimbursement provisions
of the Credit Documents (including, without limitation, Sections 9.1 and 9.2 of
the Note Purchase Agreement), and other provisions of the Credit Documents which
by their express terms survive termination of the Credit Documents pursuant to
Section 9.13 of the Note Purchase Agreement or otherwise (collectively, the
“Contingent Obligations”), and by its execution hereof, the Borrower and the
other Credit Parties hereby acknowledge, confirm and reaffirm such survival.

 

--------------------------------------------------------------------------------

 

In connection with the Borrower’s aforementioned desires, the Purchasers and the
Collateral Agent are willing to terminate all of the Credit Documents and
discharge and relieve the Borrower and the other Credit Parties from their
obligations to the Collateral Agent and Purchasers under the Credit Documents
other than the Contingent Obligations upon payment by the Borrower of an amount
equal to the Grace Fee, calculated in accordance with Section 2.4(b)(iii) of the
Note Purchase Agreement (such amount, the “Termination Amount”), and hereby
instruct the Borrower to pay or cause to be paid to the Purchasers the
Termination Amount, by wire transfer of United States dollars in immediately
available funds, in accordance with the following instructions:

 

 

Payee:  Deerfield Partners, L.P.

Amount of Termination Amount to be Paid to Payee: $657,000.00

 

Wiring Information:

Citibank, N.A. New York

 

 

ABA # 021-000-089

 

 

A/C Morgan Stanley & Co. NY

 

 

A/C # 38890774

 

 

Sub A/C  Deerfield Partners, L.P.

 

 

Sub A/C # 038-036208

 

 

 

 

Payee:  Deerfield International Master Fund, L.P.

Amount of Termination Amount to be Paid to Payee: $843,000.00

 

Wiring Information:

Citibank, N.A. New York

 

 

ABA # 021-000-089

 

 

A/C Morgan Stanley & Co. NY

 

 

A/C # 38890774

 

 

Sub A/C  Deerfield International Master Fund, L.P.

 

 

Sub A/C # 038-CDFCZ3

 

In consideration of receipt by the Purchasers of the Termination Amount (the day
of such receipt, the “Termination Date”), the Purchasers and the Collateral
Agent agree that the Note Purchase Agreement and each other Credit Document
shall automatically terminate and be of no further force and effect and each of
the parties thereto shall cease to have any rights or obligations thereunder,
including any obligation of the Borrower to pay the Grace Fee pursuant to
Section 2.4(b)(ii) of the Note Purchase Agreement, and shall be relieved and
discharged therefrom; provided, however, that nothing herein is intended or
shall be deemed or construed to terminate (x) the Contingent Obligations, all of
which shall continue after the Termination Date, and any payment of the
Termination Amount or (y) claims that arise because the Collateral Agent or any
Purchaser is required by a court or similar body for any reason to disgorge any
amounts paid over to it by, or on behalf of, any Credit Party.

This letter agreement may be executed or otherwise authenticated in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed or otherwise authenticated and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.  Any such counterpart which may be delivered by facsimile, email or
similar electronic transmission shall be deemed the equivalent of an originally
signed counterpart and shall be fully admissible in any enforcement proceedings
regarding this letter agreement.  THIS LETTER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

2

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary herein, if the Purchasers have not
received payment of the Termination Amount as contemplated herein on the date
hereof, then this letter agreement shall automatically terminate and shall be of
no further force or effect.

- Remainder of Page Intentionally Left Blank -

[Signature Page Follows]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
executed by their duly authorized officers as of the date first above written.

 

DEERFIELD PARTNERS, L.P., as Collateral Agent and as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

 

General Partner

 

 

 

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ DAVID J. CLARK

 

 

Name:

David J. Clark

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

DEERFIELD INTERNATIONAL MASTER FUND, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

 

General Partner

 

 

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ DAVID J. CLARK

 

 

Name:

David J. Clark

 

 

Title:

Authorized Signatory

 

 

 

 

Signature Page to Deerfield – Dynavax Termination Letter

 

--------------------------------------------------------------------------------

 

 

 

ACKNOWLEDGED AND AGREED
as of the date first written above:

 

 

 

 

DYNAVAX TECHNOLOGIES CORPORATION, as the Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ MICHAEL OSTRACH

 

 

Name:

Michael Ostrach

 

 

Title:

 

Senior Vice President

 

 

Signature Page to Deerfield – Dynavax Termination Letter

 